 NORTH DIXIE THEATRE, INC.North Dixie Theatre,Inc., and its Wholly Owned Sub-sidiary Kilgore Amusement,Inc. and Mary Sue Di-amond.Case 9-CA-8529September15, 1975DECISION AND ORDEROn October 10, 1974, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a brief in support thereof.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that the Re-spondent did not violate Section 8(a)(1) and (3) ofthe Act by laying off cashier and usher Mary SueDiamond during a strike by projectionists at itstheaters.We find merit in the General Counsel's ex-ceptions to this finding.On May 17, 1974, the Union representing pro-jectionists at the Respondent's four theaters com-menced an economic strike. Miss Diamond's father,Frank Diamond, who was a projectionist at the Es-quire Theatre where his daughter also worked, com-menced picketing in front of the theater on May 17.MissDiamond did not in any manner participate inthe strike, but rather she crossed the picket line onMay 17, 18, and 19 and made herself available toperform her cashier and usher duties.On May 19, Nick Moenssens applied for theprojectionist's job at the Esquire Theatre. He was di-rected to the projection booth by the theater manag-er, Earl M. Hibbard, who instructed him to look overthe equipment. Hibbard then left Moenssens alone inthe booth. The Administrative Law Judge found thata man,who was later identified as Frank Diamond,entered the projection booth, identified himself asthe regular projectionist at that theater, and said toMoenssens,"Are you the scabbie? I want to get agood look at you because you are taking my jobaway, and when I see you I am going to beat the shitout of you." Diamond left the booth but returned afew minuteslater and said, "Do you have Blue Crosshealth insurance? I hope you do because you aregoing to need it."1The General Counsel has excepted to certaincredibilityfindings madeby the Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect tocredibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We have carefullyexamined the record and find no basis for reversing her findings.307After Diamond left, Moenssens came to the lobbyand told Miss Diamond that he had been threatenedby a man who "really looked big" and who said hewas the projectionist.He added that perhaps heshould forget about the projectionist's job, and that,because of the threats, he was afraid to walk home.Miss Diamond replied that perhaps she could drivehim home and asked him where he lived. He gave herthe address. She also told him that the projectionistwas her father and "just don't believe what he says,"that she did not think he would hurt him. She en-couraged him to go ahead and run the show, and shereiterated, "I don't believe anybody is going to doanything to you."Moenssens then told Hibbardabout the threat. Hibbard telephoned Sam Levin, theRespondent's president, but neither of them couldpersuade Moenssens to stay.Later that day, Moenssens telephoned Levin andindicated he might reconsider his decision to quit,2but stated that he thought Miss Diamond was athreat to his security because she might inadvertentlyreveal his address to her father. Hibbard testifiedthat Levin telephoned him later that day and asked ifMiss Diamond was Frank Diamond's daughter andif she was at the theater; Levin instructed Hibbard tolet her go and to take her back when it is all over,saying, "she'll understand." Hibbard then told MissDiamond that Levin had just telephoned and toldhim to have her laid off. When she asked why, hesaid, "due to the fact that your father is on strike, wefeel that it would be better that you didn't work hereat this time until the strike was over." In spite ofHibbard's denial, the Administrative Law Judgecredited Miss Diamond's testimony that, in additiontomaking the above statement, Hibbard also said,"We were afraid that you might be able to fingersomeone."It is undisputed that the strike and picketing by aunit of the Respondent's projectionists, includingFrank Diamond, was protected concerted activity.The fact that Frank Diamond may have engaged incertain unprotected activity during the strike in noway affects the protection afforded the strike andpicketing. Thus, Frank Diamond's participation inprotected activity cannot be ignored in a situationwhere, as here, the Respondent acts against a relativeof a striker.The Administrative Law Judge found that MissDiamond was laid off because of the Respondent'sgood-faith belief that Frank Diamond had engagedin strikemisconduct. She further found that suchmisconduct constituted a valid defense to her layoff.We disagree with these findings. Although the Re-2The record does not indicate whether or not Moenssens had actuallybeen hired to work at the theater220 NLRB No. 49 308DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent contends that Miss Diamond was laid offbecause it was afraid she would inadvertently assisther father in carrying out the threats of violence attri-buted to him, there is no evidence of any word ordeed by Miss Diamond which would have given theRespondent reason to believe that she would assisther father in carrying out such threats. To the con-trary, the evidenceindicatesthatMissDiamond at-tempted topersuadeMoenssensto remain at thetheater by allaying his fears that her father wouldcarry out histhreats.Nor does it appear that the Re-spondent had any reason to think that Miss Dia-mond was inany way involved in her father's strikeactivities.This brings us to the events immediatelysurrounding the layoff; namely, Levin's instructionsto Hibbard and then Hibbard's remarks to Miss Dia-mond. The credited evidence is that Levin tele-phoned Hibbard on the day of the layoff and askedifMiss Diamondwas Frank Diamond's daughterand if she was atthe theater. Hibbardanswered inthe affirmative. Levin then instructed Hibbard to lether go and to take her back when the strike was over.There is no indication in the record evidence thatLevin referredtoMoenssens,or to Respondent's al-leged fearthat Miss Diamond would help her father,during this conversation.3Thereafter,Hibbard went to Miss Diamond andtold her that she was being laid off. Miss Diamondasked why and Hibbard replied: ". . . due to the factthat your father is on strike, we feel it would be bet-ter that you didn't work here at thistimeuntil thestrikeis over." Even if Hibbard told Miss Diamondthat the Respondent was "afraid that she might beable to finger someone" (as she testified and the Ad-ministrative Law Judge credited), the fact that un-equivocally he denied this remark is persuasive thatthe Respondent did not sufficiently separate FrankDiamond's alleged misconduct from his participationin protected activity to permit the conclusion thatMiss Diamond's layoff because of her relationship toher father can be attributed solely to her father's al-leged misconduct. In any event, the significance ofthis remark is minimal in the absence of any indica-tion that Levin, at the time he instructed Hibbard tolayoffMiss Diamond, or for that matter at any time3This finding is predicated on the credited testimony of Hibbard whogave the only specific account of this conversation.Levintestified at thehearing but did not give a specific account of this conversation.Our dissenting colleague agreeswith the Administrative Law Judge's in-ferencethat Levinmust have told Hibbard about Moenssens'fear"becauseMoenssens had expressed this concernonly to Levinand not to Hibbard."It is not at all clear that Moenssens expressed this concernonly to Levinand it appears from Moenssens'own testimony that he "toldthe manager[Hibbard] about this."It is clear,however, that Hibbard did not recommendto Levin that any action be takenagainsteither Frank Diamond or MissDiamond.Under thecircumstances,we find thatthe inferencedrawn by theAdministrative Law Judgeis unwarranted.other than at the hearing, attributed his decision tothe alleged fear that Miss Diamond would "fingersomeone" or otherwise assist her father in carryingout an alleged threat. The absence of such testimony,in the face of the undisputed fact that Respondent'smanager, Hibbard, attributed the layoff "to the factthat your father is on strike," convinces us that Re-spondent made the layoff, at least in part, becauseMiss Diamond was the daughter of a striker, andthereby violated the Act .4THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1)and (3) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. It hasbeen found that the Respondent has discriminatedagainst employee Mary Sue Diamond by laying heroff on May 19, 1974, wholly or in part for the con-certed protected activity of her father, Frank Dia-mond. We shall therefore order the Respondent tooffer her immediate and full reinstatement to her for-mer position, or, if that position no longer exists, to asubstantially equivalent position, without prejudiceto her seniority or other rights and privileges, and tomake her whole for any loss of pay she may havesufferedas a resultof this discrimination against herby payment to her ofa sumof money equal to thatwhich she would have earned as wages from the dateof the discrimination to the date of reinstatement,less her netearningsduring such period, in accor-dance with the formula prescribed inF.W.Wool-worth Company,90 NLRB 289 (1950), together withinterestat the rate of 6 percent per annum to beadded to such backpay, such interest to be computedin accordance with the formula prescribed inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Ridgely Manufacturing Company,207 NLRB 83 (1973) (the discharges ofDoris Cookand ShawanneCook);The Colonial Press, Inc,204 NLRB 852,858 (1973) (the layoff of Carol Nice);SuperiorMicro Film Systems, Inc,and/orWilfredW Burgart and Jesse Guido,Partners d/b/a BG.Manage-ment Company,201 NLRB 555 (1973) (the dischargeof Gary Daugherty)Also seeTri-State Stores, Inc,185 NLRB 829, 832-834 (1970) (discharge ofIlse L lliff).Our dissenting colleague advances the analogythatif one wereto applyour finding consistently"then, in the event an employee,who was engagedin a lawful strike,were to enter the plant and blow it up he could not bedischarged because,at that time,he was also engaged in protectedactivity."The analogy seems misplacedFirst,we are not being asked to review theallegedmisconduct of Frank Diamond for the purpose of determiningwhether or not it provides a lawful basis for disciplining him. In fact, asindicated earlier,the record is devoidof anyindication that Respondenttook any such action against Frank Diamond.Second,there is no allega-tion, nor does therecord show,that Miss Diamond engaged in any miscon-duct In these circumstances, we are certain that our dissenting colleaguedid not intend to suggest,by this analogy,that a determination that strikerFrankDiamond engaged in misconductwouldforeclose a finding thatRespondent's retaliation against a relative of his could not violatethe Act. NORTH DIXIE THEATRE, INC.309ORDERPursuant toSection 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that the Respondent,North Dixie Theatre, Inc., and its wholly owned sub-sidiaryKilgore Amusement, Inc., Cincinnati, Ohio,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Laying off, discharging, or otherwise discrimi-nating againstany employee in regard to his or herhire, tenure, or terms and conditions of employment,so as to discourage membership in, affiliation with,sympathy for, or lawful activity on behalf of any la-bor organization.(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Offer Mary Sue Diamond immediate and fullreinstatement to her former position or, if her posi-tion no longerexists, to substantially equivalent em-ployment, without prejudice to her seniority or otherrights and privileges, and make her whole for anyloss of earnings she may have suffered by reason ofthe unlawful action against her in the manner setforth in the section in this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its premises at Cincinnati, Ohio, copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector forRegion9, after being duly signed by theRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBER PENELLO,dissenting:Contrary to my colleagues, I would adopt the Ad-ministrative Law Judge's Decision and dismiss thecomplaint alleging a violation of Section 8(a)(1) and(3) of the Act.Respondent's president, Levin, testified that he de-cided to lay off Miss Diamond after Moenssens hadcalled him and explained his fears regarding bothFrank Diamond and his daughter. Levin did notwant to maintain a situation where other projection-istswould leave when threats were made .6 Based oncredited testimony, the Administrative Law Judgefound that Hibbard, in following Levin's directive,approached Miss Diamond and informed her thatLevin had called him and told him she was laid off.She asked why, and Hibbard replied, ". . . due to thefact that your father is on strike, we feel that it wouldbe better that you didn't work here at this time untilthe strike was over. We were (sic) afraid that youmight be able to finger someone." We agree with theAdministrative Law Judge's inference that Levin,when instructing Hibbard to lay off Miss Diamond,must have told Hibbard about Moenssens' fear ofMiss Diamond's inadvertently revealing his address,because Moenssens had expressed this concern onlyto Levin and not to Hibbard, yet Hibbard relatedthis concern to Miss Diamond.It is well established that one violates the Act bylaying off or discharging an employee in order todiscourage a relative from engaging in concerted pro-tected activity. But that is not the case here. There isno evidence whatsoever that Miss Diamond's layoffwas related to her own or her father's protected con-certed activities. Such a relationship is, of course, es-sential in order to bring this matter within the cover-ageoftheAct.To the contrary, there isoverwhelming evidence that her layoff occurred be-cause of the Respondent's fear that she might inad-vertently assist her father in the unprotected strikeactivitieswhich the Respondent, in good faith, be-lieved he had engaged in, and the record affords nobasis for concluding that he did not in fact make thethreats of physical violence attributed to him.However, my colleagues conclude that, even ifHibbard told Miss Diamond that the Respondentwas "afraid that she might be able to finger some-6 In addition to Levin's concern over the incident at the Esquire Theatre,his credited testimony was that he had received reports that projectionequipment in all the theaters had been rendered inoperative,that he hadreceived a report that another of his struck theaters, the 20th Century, had'In the event that this Order is enforced by a Judgment of a Unitedbeen fire bombed,with injuriesto persons and clothing;and that, whenStates Court of Appeals, the words in the notice reading"Postedby Ordernonstrikingpersonnel at a third struck theater went to see what happened atof the National Labor Relations Board" shall read"Posted Pursuant to athe 20thCentury, thepickets threatened their lives. Such testimony demon-Judgment of the United States Court of Appeals Enforcing an Order of thestrates Levin's fear of widespread strike-related violence and supports hisNationalLaborRelations Board."stated motive in laying off MissDiamond 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDone," his denial of the remark indicates that the Re-spondentdidnot sufficiently separateFrankDiamond's misconduct from his protected activity ofparticipating in a strike and picket line to permit aconclusion that Miss Diamond's layoff can be attri-buted solely to her father's misconduct. The logic ofthis eludes me. The issue is not what Hibbard saidbut what Respondent's motive was, and there is noquestion but that Hibbard was merely carrying outthe directive of Levin who, without consultation withHibbard, made the decision to lay off Miss Diamondbecause of his own fears of strike violence' andMoenssens' fears for his personal safety. Further,Hibbard's denial of the statement was discredited bythe Administrative Law Judge, there is no basis forreversing that credibility resolution, and I do not un-derstand my colleagues' attempt to rely on such dis-credited testimony. But, even if the denial had beencredited, that statement to Miss Diamond would atmost be violative of Section 8(a)(1), but it could notestablish a fact contrary to the clear preponderanceof the evidence.'The burden of proving that an employee has beenlaid off wholly or partially because someone has en-gaged in protected activity rests with the GeneralCounsel, yet the General Counsel has presented noevidence which might meet this burden. Without anybasis whatsoever, my colleagues conclude that, sinceFrank Diamond's misconduct occurred at a timewhen he was also engaged in protected activity, theRespondent's motive in laying off Miss Diamond, inspite of evidence to the contrary, must have beenwholly or partially because of Frank Diamond's pro-tected activity. If one were to apply such a rationaleconsistently, then, in the event an employee, who wasengaged in a lawful strike, were to enter the plantand blow it up he could not be discharged because,at that time, he was also engaged in protected activi-ty.This logic is inherently unsound.Whenever astriker has engaged in misconduct, he does not spendevery moment engaging in this unprotected activity.Of course, his other activity would be protected. Butit has never been held or contended that an employeemay never be laid off or discharged for misconductas long as he has also engaged in protected activity.The General Counsel must establish that the layoffor discharge was motivated by the individual's en-gaging in the protected activity rather than the mis-conduct. Such a motive cannot merely be presumedsimply because some of the misconduct occurred inthe course of otherwise protected activity.I realize that Miss Diamond has not, herself, en-gaged in any misconduct and that she has insteadSee In. 6Wagner-Wood Company,148 NLRB 963, 968 (1964).suffered because of the unprotected activity of herfather.Yet, any employee can be laid off or dis-charged for good cause or no cause at all, and noviolation of Section 8(a)(1) and (3) of the Act existsabsent a showing that the termination was related toone's own orsomeone else'sprotected concerted ac-tivities.No such showing has been made here. Ac-cordingly, I would adopt the Administrative LawJudge's Decision and dismiss this complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act and has ordered us to post this notice. Weintend to carry out the Order of the Board, the judg-ment of any court, and to abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT lay off, discharge, or otherwisediscriminate against any employee in regard tohis or her hire, tenure, or terms and conditionsof employment, so as to discourage membershipin, affiliation with, sympathy for, or lawful ac-tivity on behalf of any labor organization.WE WILL offer Mary Sue Diamond immediateand full reinstatement to her former position or,if it is no longer in existence, to a substantiallyequivalent position, without prejudice to her se-niority or other rights and privileges, and makeher whole for any loss of pay which she mayhave suffered as a result of the discriminationagainst her.NORTH DIXIE THEATRE, INC., AND ITSWHOLLY OWNED SUBSIDIARY KILGOREAMUSEMENT, INC. NORTH DIXIETHEATRE, INC.311DECISIONSTATEMENT OF THE CASENANCYM. SHERMAN,Administrative Law Judge: Thisproceeding,heard at Cincinnati, Ohio, on August 15, 1974,pursuant to a charge filedon July 5, 1974, and a complaintissuedon July 18, 1974,presentsthe question of whetherthe layoff of the Charging Party, Mary Sue Diamond, inconnectionwith the alleged strike-related activities of herfather, Frank Diamond,violated Section8(a)(1) and (3) oftheNational LaborRelationsAct, as amended,hereincalled the Act.Upon theentire record,includingmy observation of thewitnesses,and after due considerationof the briefs filed byRespondent and counselfor the General Counsel (herein-after theGeneral Counsel),Imake thefollowing:FINDINGS OF FACT1. JURISDICTION AND THE UNION'S STATUS AS A LABORORGANIZATIONNorth Dixie Theatre, Inc., and its wholly owned subsid-iaryKilgore Amusement,Inc., are eachOhio corporationswhich at all relevant times have been affiliated in businesswith common officers,ownership,directors,and officestaff and with common labor policies formulated and ad-ministered by the common officers of both corporations. Itis conceded that these corporations constitute a single em-ployer within the meaning of Section 2(2) of the Act, andthey are hereafter collectively referred to as Respondent.Respondent operates several movie theatresin the GreaterCincinnati, Ohio, area, including the Esquire Theatre inCincinnati. During the year preceding the issuance of thecomplaint,a representative period, Respondent had grossrevenues exceeding$500,000;rented films and purchasedgoods and supplies valued in excessof $3,000 from sup-pliers located outside Ohio and caused such goods to beshipped directly to its Ohio locations; and leased films at acost in excessof $50,000 from firms located in Ohio, whichfirms,in turn,leased and caused said films to be shipped totheir respective locations in Ohio directly from supplierslocated outside Ohio. I find that, as Respondent concedes,it is engaged in commerce within the meaning ofthe Act,and that exercise of jurisdiction over its operations willeffectuate the policies of the Act.Moving Picture and Machine OperatorsLocal 327, In-ternationalAlliance of Theatrical Stage Employees andMoving Picture Operators of the United States and Cana-da, AFL-CIO, herein called the Union, is a labor organiza-tion within the meaning of the Act.II.THE ALLEGED UNFAIR LABORPRACTICESA. The FactsIn the latterpart of March 1974, Respondent hired MarySue Diamondas a cashierand usher at the Esquire The-atre. She obtained this job withthe assistanceof her father,Frank Diamond, who was that theatre's regular projection-ist and a member of the Union. So far as the record shows,MissDiamond is not a member of nor in any respect inter-estedin any union.On Friday, May 17, 1974, the Union began an economicstrike of projectionists at four theatres operated by Re-spondent, including the Esquire Theatre.' That day, MissDiamond reported to work at her usual hour for Friday, 6p.m. At about 7:15 or 7:30, Theatre Manager Earl M. Hib-bard drew her attention to the fact that Frank Diamondwas standing in front of the theatre and was putting on ajacket which stated that the Union was on strike. Miss Dia-mond credibly testified that this was the first time shelearned about the strike? She remained on the job until,somewhat earlier than her regular quitting hour, Hibbardsent her home. The show did not operate that evening, andRespondent had to refund all the ticket money to pros-pective patrons.On Saturday, May 18, Miss Diamond reported for workat her usual hour for Saturday, 6 p.m. When she openedthe box office, her father donned the "on strike" jacket andbegan to picket the theatre. The show did not operate thatevening.On Sunday, May 19, Miss Diamond reported to workbetween noon and 1 p.m., her usual hour for Sunday. Thatsame day, Nick Moenssens, a music student, applied forthe projectionist's job at the Esquire Theatre, and was toldto report to the theatre that afternoon to look at the equip-ment and see whether he could run it. When he arrived,Hibbard took him up to the projection booth, told him allHibbard knew about the equipment, and then left Moens-sens alonein the booth. Moenssens located various pro-jector parts which had been hidden in various parts of thebooth. After about 10 minutes, he got one machine togeth-er and began to operate a test run.Moenssenscredibly testified that he went to the pro-jection booth sometime between 1 p.m. and 3 p.m. Whenrunning, the projection machines can be heard from thetheatre manager's office. Theatre Manager Hibbard credi-bly testified that between I and 2 p.m., Frank Diamond1Respondent's counsel averred in his opening statement,"To the extentthat the work stoppage was the expression of an economic activity. itwas a protected activity within the meaning of the Act. However. . . therewas no notice given of the work stoppage It was a wildcat walkout inviolation of the existing agreement between the Union and the CompanyHowever, that likewise would have no relevancy to the issues that are pres-ently presented." Respondent's president testified that the struck theatres'written contract with the Union "had expired, two years before we hadcome in there and there was no contract as such We simply took overwhatever there was," and that when taking over the theatres Respondenthad not made any specific arrangements with the Union to continue thepredecessor's contract.The recordcontains no evidence regarding the alleg-edly "wildcat" nature of the strike, nor any evidence bearing on the legalsiginificances of any lack of notice thereof to Respondent.She and her father did not live together, and regularly met only at workand on Sunday mornings On May 17,after her superior told Miss Diamondto go home for the day, Frank Diamond told her that he had not advisedher of the strike in advance because he "didn't want to involve [her] in it. Itwas none of[her] business. It was Union business"Miss Diamond crediblytestified that"the whole family used to meet at Sunday morning at break-fast and that Sunday [May 19] we decided not to have breakfast togetherEverybody dust stayed at home...[Frank Diamond]said if anythingever comes out of[the strike],then we will not converse about anything todo with the Union or why [he was] on strike or anything like that." 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to that office to pick up his paycheck. Still accordingtoHibbard's credible testimony, Frank Diamond thenwent into the hallway and turned toward a stairway whichisdown the hall and leads into the projection booth. Thetheatre exit through the lobby and into the street is reachedfrom the other end of the hallway.Moenssens credibly testified as follows:While the ma-chine was running, a "really gruff looking man came in,[who] looked like he was over 200 pounds" and was in hismid or late fifties.3 Moenssens' visitor looked at him andsaid, "Are you the scabbie?" Moenssens "just looked athim and . . . smiled," whereupon the visitor said, "I wantto get a good look at you because you are taking my jobaway and whenI seeyou I am going to beat the shit out ofyou." The visitor then left the booth. Moenssens turned offthe machine, but he remained in the booth. A few minuteslater, the visitor returned to the booth and said, "Do youhave Blue Cross health insurance? I hope you do becauseyou are going to need it." At some time during these con-versations,Moenssens' visitor identified himself as theproejctionist eAfter the visitor's reference to Blue Cross insurance,Moenssenswentdown to the lobby and askedRespondent's ticket taker, whom the record identifies onlyas "Joe," where the theatre manager was. "Joe" repliedthat he was upstairs in the office. Moenssens said that hehad "been threatened with some very serious threats .. .against [his] personal welfare." At that time,Miss Dia-mond, whom Moenssens did not then know anythingabout, was sitting on a bench on the other side of the lob-by.Moenssens sat down beside her and said that a manwho "really looked big" had threatened to beat him up,that he did not want a broken jaw, and that maybe heshould just forget about the projectionist's job. He ex-plained that he was "just trying to make a few bucks to goto school," whose name he mentioned. Moenssens furthersaid that, although he lived within walking distance of thetheatre, the threats had made him afraid to walk home.MissDiamond said that perhaps she could drive himhome, and asked him where he lived. He "more or less"told her. Moenssens stated that "the man" who threatenedhim "said he was the projectionist here" and that Moens-sens"didn't want to monkey around with him." Miss Dia-mond said that the projectionist was her father, and "justdon't believe what he says," that she did not think hewould break Moenssens' jaw. Moenssens said, "I reallydon't want to get mixed up in any kind of Union stuff."Miss Diamond told him to go ahead and run the show, "Idon't believe anybody is going to do anything to you.,,Moenssens replied no, that he was going home.Moenssens then told Theatre Manager Hibbard thatMoenssens had been threatened and did not feel that heshould work there "considering the nature of the strike"(seeinfra).Hibbard thereupon telephoned Sam Levin,3Moenssens is 23 years old,is 6 feet I inch tall,and weighs between 170and 180 pounds.I so infer from Miss Diamond's testimony,in effect corroborated byMoenssens,that he so stated in reporting the exchange to her a few minuteslater.SMy findings in the foregoing paragraph are based on a composite ofMiss Diamond's and Moenssens'mutually corroborative testimonyRespondent's president, that Moenssens was leaving. Levinasked to speak to Moenssens, who told him that the pro-jectionist had come into the booth and threatened Moens-sens.Hibbard and Levin offered Moenssens a pay increaseand a security guard if he would stay. Moenssens refused,and left the theatre about 10 minutes later 6Later that afternoon, Moenssens telephoned Levin, indi-cated that he might reconsider his decision to quit, but saidthat he thought Miss Diamond was a "threat to [his] securi-ty" because she might inadvertently reveal his address toher father, the regular projectionist. A little later that day,7Levin telephoned Hibbard. The only direct, specific ac-count of their conversation is Hibbard's testimony (seesu-pra,fn.6, infra,fns. 8 and 11). According to Hibbard, whoIam satisfied was trying to tell the truth to the best of hismemory. Levin "asked if [Miss] Diamond was FrankDiamond's daughter, the projectionist, if she was there andI told him, yes, and he said, let her go and take her backwhen it is all over. He said she'll understand." However,for the reasons set forthinfra(fns. 8 and 11), I concludethat Levin made some reference to Miss Diamond's abilityto "finger" other replacement projectionists for Frank Dia-mond. Hibbard then told her that Levin had just calledhim and told him that she was laid off. When she askedwhy, he said "due to the fact that your fatheris on strike,we feel that it would be better that you didn't work here atthis time until the strike was over. We were afraid that youmight be able to finger someone." 8 Miss Diamond repliedthat her duties gave her no time to do such a thing. Shethen went outside and told her father, who was picketingoutside the theatre, that "they just laid me off."Becauseshe was "upset" at her layoff, she did not refer to the pro-jection-booth incident. He replied, "well, I expected theywould do that." She credibly testified that she had neversubsequently discussed the projection-booth incident withher father. She ascribed this omission to her father's state-ment that "the strike was his concern."Frank Diamond did not attend the hearing, nor was hisabsence explained. Miss Diamond was in the hearing roomthroughout the trial, but did not testify thatMoenssens'description of his visitor was inconsistent with her father'sphysical appearance. At the time of the hearing the strikewas still in progress, and Moenssens was apparently work-ing as a projectionist in another of Respondent's theatres?Levin credibly testified that, on the day the strike began,6My finding that this Moenssens-Levin conversation occurredisbasedon thecredited testimony ofMoenssens,whose memoryIregard as morereliable thanthat of Hibbard (who in effect denied that this conversationtook place)and Levin. My findingsas to its content are basedpartly onMoenssens testimonyand partlyon thatof Levin, who wasmistaken, Ibelieve,in attaching the remarks in the text to a conversation with Moens-sens laterthat dayr I so infer fromthe probabilitiesof the situation.The witnesses'testimo-ny abouttimes, standing alone, is consistent with but not demonstrative ofthat finding.8Although Hibbard deniedsayinganything about her being able to "fin-ger" other employees or projectionists for her father,Icredit the testimonyofMiss Diamond,whose memoryimpressed me as better than Hibbard's,that he didin fact make such a remark. On the basis of this finding,Levin'stestimony that Moenssenstold him Moenssens feared thatMiss Diamondwould inadvertentlyrevealhis address to her father, and theabsence ofevidence that Moenssenstold this to Hibbard, I infer that Levin relayed thisto Hibbard when telling himto lay offMiss Diamond.e In giving testimony,Moenssenswithheldhis address and was not asked NORTH DIXIETHEATRE, INC.he received reports that the projection equipment in all thetheatres had been rendered inoperative by dismantling orlike means.According to his further credible testimony, onthe following day, May 18, when Respondent had man-aged to start putting on a performance at another strucktheatre (the 20th Century), he received a report that thetheatre had been fire bombed with injuries to persons andclothing; that when Respondent's nonstriking personnelleft another struck theatre (the Ambassador) in the neigh-borhood and went to the 20th Century to see what hadhappened, the pickets threatened their lives; and that suchthreats caused the Ambassador personnel, one of whomhad been working for Respondent for 20 years, not to wantto come back,10B. Analysis and ConclusionsLevin testified that Respondent laid off Miss Diamondat the Esquire Theatre on May 19, 1974, because Moens-sens had reported being threatened by the projectionistand had expressed fear that his daughter would inadver-tently tell himMoenssens'address, Levin believed that herfather would similarly threaten any other replacement pro-jectionist, and Levin feared that if such a projectionistlearned of the Diamonds' relationship he would quit forthe same reason Moenssensleft.Counsel for the GeneralCounsel asks me to discredit Levin's testimony in this re-spect, and to concludeinsteadthat "Respondent retaliatedagainst MissDiamond because of her father's lawful strikeactivities." In addition to urging that Levin's testimonialexplanation was never tendered to Hibbard or Miss Dia-mond (a contention previously rejected in Sec. II, A), theGeneral Counselrelies onthe fact that Miss Diamond waslaid off for the duration of the strike rather than perma-nently, and on Respondent's failure to take personnel ac-tion againstFrank Diamond himself. However, these cir-cumstances,ifanything, serve to corroborate Levin'stestimony. Any desire by Frank Diamond to inflict a beat-ing on a substitute projectionist might well be increased byFrank Diamond's discharge during the strike, but diminishifnot disappear once the strike was over. Moreover,Levin's testimony about his motives for laying off MissDiamond gains support from the uncontradicted evidencethat at the Ambassador, also victimized by vandalismwhich Levin believed attributable to strikers whose identityhe did not know, Respondent retained in its employ a the-atremanager who was the wife of a "very very militant"union member.Accordingly, I credit Levin's testimony re-garding his motives for laying off Miss Diamond." Theto name the theatre where he worked.However,Respondent's counsel elic-ited from him the nameof thecollege which he was attending.10 Levin's testimony that he received these reports was admitted for thepurpose of showing his motive for his subsequentconduct, and not for thepurpose ofshowing that these events in factoccurred.1Iattribute to Levin's poor memory,and his tendency to generalize, theinconsistency between his testimony and Moenssens'regarding the numberof telephone conversations between them prior to Miss Diamond'slayoff,and Levin's failureto testifythat he told Hibbard aboutthe possibility thatshe would "finger" otherreplacementprojectionists. Nor do I find Levin'stestimony about his motive for laying off Miss Diamond to be suspect be-cause of the opening statement of Respondent's counsel thatthe layoffdecision was based in part on the Diamonds' living together,whereas her313questionthen remainsof whether her layoff for such rea-sons violated the Act.-I conclude that it did not.In contending that Miss Diamond's layoff was unlawful,the General Counsel relies on,inter alia,cases holding un-lawful the discharge of a union activist's relative, or sup-posed relative, for the purpose of punishing the activist forhis own protected activity.12 These cases are inapposite,however, because the activity for which Frank Diamondwas allegedly being punished through his daughter's layoffwas not protected union activity 13 but, rather, was activityfor which he himself could lawfully have been separated. °Particularly because the strike was still in progress at thetime of the hearing, the mere absence of evidence that Re-spondent ever expressedunwillingnessto take back FrankDiamond himself does not establish that Respondent hadalready condoned his strike misconduct-and, therefore,could not have lawfully terminated him-when laying offMissDiamond."Nor is there merit to the General Counsel's contentionthat the evidencefailsto show that the individual whothreatenedMoenssenswas in fact Frank Diamond. I inferthatMoenssens'visitor was in fact Frank Diamond fromthe uncontradicted evidence that Frank Diamond partici-pated in the strike; participated in the May 19 Esquirepicketing both before and after the May 19 projection-booth incident; at or about the time of this incident waspresent in the theatre manager's office, from which the op-eration of the projection machines could be heard and theprojection booth was readily accessible; turned toward theprojection booth, and away from the exit through the lob-by, when he left the manager's office; and just prior to thestrikewas the last man present in the projection booth,where the next person who succeeded in operating the pro-jectionmachinery (Moenssens) found various parts of itcredible testimonyshows that they had not lived together for a period ofyearsbeginning well beforeRespondent hiredher and Levin testified thatpriorto his conversationwithMoenssens he had not even known that sheworked at the Esquire12Counsel cites the following cases in thiscategory-Ridgely Manufactur-ing Company,207 NLRB 83 (1973);J.P Chnapko, inc,202 NLRB 252(1973):Colonial Press, Inc,204 NLRB 852 (1973):Vanella Buick Opel, Inc,191 NLRB805 (1971);Champion Papers, Inc,158 NLRB978 (1966), enfd393 F.2d 388(C A. 6, 1968). Cf.infra,In 2113CfDofflemyerBros.,101 NLRB 205, 206-207 (1952), enforcement de-nied 206F.2d 813 (CA. 9, 1953),Marathon Electric Mfg. Corp,106 NLRB1171, 1179-80 (1953), affd.sub nom.United Electrical,Radio&MachineWorkers ofAmerica(UE)223 F 2d 338 (C.A.D C, 1955)14 See, a g,Gulf Coast Portland Cement Co,169 NLRB 47 (1968),FoodStore Employees Union, Local 347, Meat Cutters (DavisWholesale Co., Inc ),165 NLRB 291, 313-314 (1967), enfd. and affd. 413 F 2d 407 (C.A.D.C.,1969), remandedin part 419 F 2d 719 (C A.D.C., 1969);The Firestone Tire& Rubber Company,187 NLRB 54 (1970),enforcementdenied 449 F 2d 511(CA. 5, 1971).isLongview Furniture Company,100 NLRB 301, 305-307 (1952), modified206 F.2d 274 (C.A. 4, 1953),Merck and Company, Inc,110 NLRB 67(1954);Dubo Manufacturing Corporation,148 NLRB 1114, 1119, (1964),enfd.353 F.2d 157 (C.A. 6, 1965). ".condonation may not lightly bepresumed."Complete Auto Transit Inc,134 NLRB 652, 658(1961) In allthe casescited by the General Counsel, the employerhad atthe very leastaffirmatively stated that it would reinstate the misbehaving strikers.As a matter of initial impression,Iam receptiveto a contention that acondonation showing sufficient to ban personnel action against Frank Dia-mond himselfwouldlikewise banMiss Diamond's subsequentlayoff for thepurpose of punishing him for hiscondoned conduct However, I do notregard this proposition as being clearenough towarrant theGeneral Coun-sel in assuming it without discussion;and I find it unnecessary to reach adefinitive conclusionas to its validity 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcealed. Moreover,Moenssens' visitor identified himselftoMoenssensas the projectionist; and Miss Diamond, al-though present in the hearing room whenMoenssens gavea physical description of his visitor, did not testify that thisdescription was inconsistent with her father's appearance.Furthermore, because Frank Diamond would likely bemorefavorably disposed toward his daughter than towardthe employeragainstwhich he was currently striking, theunexplained failure of either Miss Diamond or the GeneralCounsel to call him as awitness leadsme to infer that histestimony would not have been favorable to their cause.16In my view, such evidence preponderantly points to FrankDiamond's guilt in the incident involvingMoenssens,whom he had never met before, notwithstanding Hibbard'scredible testimony that Frank Diamond "seemed to begood friends" with Charles Lloyd, who acted as projection-ist afterMoenssensleft and while the strikewas still inprogress.In any event, I conclude that because Respondent hasshown by a preponderance of the evidence that in layingoffMiss Diamond it acted in the good-faith belief thatFrank Diamond had engaged in strike misconduct, andbecause such misconduct (if in fact committed) would con-stitute a valid defense to her layoff, her layoff could not befound unlawful unless the evidence preponderantly showed(as itplainly does not) that Frank Diamond had not in factengaged in such misconduct. Under Board law and theweight of judicial authority, the burden of establishing in-nocence would devolve on the General Counsel if the issuewerethe propriety of similarly motivated action againstFrank Diamond himself." Initially, in such a case, Re-spondent would have the burden of showing a fact which,if true, would be peculiarly within its own knowledge-namely, that its action was motivated by a good-faith beliefthat he hadengagedin strike misconduct. While even sucha showingwould not conclude the issue if Respondenterredin itsbelief that it was Frank Diamond who threat-16Golden State Bottling Company Inc. d/b/a Pepsi-Cola Bottling Companyof Sacramento v N.L R B.,414 U.S. 168, 173-174 (1973);Laborers' Interna-tionalUnionof North America, AFL-CIO, Local No. 83 [Fry, Inc.], v.N.L R.B., 497F 2d 1337, 1339 (C.A. 6, 1974),N.L R B.v.OhioCalciumCompany,133 F.2d 721, 727 (C.A. 6, 1943);InternationalUnion,UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America(UAW) [GyrodyneCo J v.N L R B.,459 F.2d 1329, 1335-39 (C.A.D.C ,1972).17Dallas General Drivers,Warehousemen and Helpers, Local Union No 745[Farmers Cooperative Gin Association] v. N.L.R.B,389 F.2d 553, 554-555(C.A.D.C.,1968), and cases cited.See, however,Kayser-Roth Hosiery Com-pany, Inc. v. N.L R.B, 447F.2d 396, 400 (C.A. 6, 1971), ("The alleged actand the particular striker's guilt thereof must be proven before the Compa-ny is justified in denying him reinstatementN L R.B.v. Burnup andSims,Inc.,379 U.S. 21 (1964);N L R B. v. Cambria Clay Products Co.,215 F 2d 48(6th Cir 1954).") The Board had found inKayser-Roththat the GeneralCounsel had sustained his burden of proof with regard to this striker. 187NLRB 562, 572 (1970) (Henderson). Moreover,Kayser-Rothinvolved unfairlabor practice strikers,whose inclusion in a reinstatement order notwith-standing alleged strike misconduct turns on the remedial consideration ofwhether their misconduct outweighs the employer's and, therefore, may callfor burden-of-proof rules different from those applicable where, as here, theissue iswhether the employer's personnel action constituted a statutory vio-lation in itself. SeeJ.H. Rutter-Rex Manufacturing Company, Inc,158NLRB 1414, 1418, 1448-49 (1966), modified 399 F.2d 356 (C.A. 5, 1968),employer's petition for cert denied 393 U.S. 1117, reversed in part 396 U.S258 (1969).enedMoenssens(Burnup & Sims, supra,379 U.S. 21).18once Respondent had discharged its burden of showinggood faith (as ithas done here) the General Counsel couldmaintainhis complaint only by preponderantly estab-lishing a fact which, if true, would be peculiarly withinFrank Diamond's knowledge-namely, that he had not en-gagedin the misconductalleged.This allocation of the bur-den of proof flows atleast inpart from equitable consider-ations.The essential problem presented by an ordinaryBurnup & Sims-typecase is that loss must somehow beallocated between two blamelessparties-an employerwho in good faith-seeks to exercise his right underSection10(c) to discharge an employeefor "cause,"and an em-ployee who is in fact innocent of the misconduct ascribedto him. Where (as here) the employer has discharged theburden of showing subjective good faith (a matter pecu-liarlywithin its own knowledge), it is fair to permit theemployee to prevailagainst hishonest employer only if theemployee, in turn, affirmatively proves that he himself islikewise innocent(amatter peculiarly known to him).19These equitable considerations are applicable here with al-most equalforce, because Frank Diamond's testimony isas a practical matter lessavailable to Respondent than toMissDiamond and counsel for the General Counsel. In-deed,evenif this were not thecase(for example, if Re-spondent had erred in believing them to be related), thesame result is at leastarguable fromBurnup & Sims'refer-ence tothe deterrent effects, on employee freedom to par-ticipate in protected activity, of discharge action "on falsecharges."The inhibiting effect of a layoff for a supposedrelative'smisconductin a concerted-activity context wouldbe lesswhere (as here) the lawful reason which the employ-er advances therefor to the employee is not undermined byan affirmative showing of the supposed relative's inno-cence.Finally, counsel for the General Counsel contends thatMissDiamond's layoff was unlawful because "inherentlydestructive" of employee rights in that it discouraged MissDiamond in the exercise of her statutory right to refrainfrom joining the strike.20 I do not agree that Respondent'sconduct had or tended to have such an effect. After thestrikebegan,Respondent continued to acceptMissDiamond's services until the Moenssens incident; so far asthe record shows, Respondent continued to accept theservices of all other nonstrikers at all material times; andRespondent told her that she was being laid off lest she"finger"someone-astatement on the heels of the conver-sation during which Moenssens revealed his address andschool to Miss Diamond, learned that the projectionist washer father, told her that the projectionist had threatenedhim with a beating, and said that in consequence of thethreatMoenssens was quitting the projectionist's job. Suchcircumstances made it wholly clear to Miss Diamond andthe other nonstrikers that her layoff resulted from her abili-ty to help her father carry out his threats of violence to18Accord:Cambria Clay, supraat 53-54.19 SeeOhio AssociatedTelephone Co. v. N.L.R.B,192 F.2d 664 (C.A. 6,1951).20 Counsel relies onN.L R B v. GreatDaneTrailers,Inc.,388 U.S. 26,32-34 (1967). NORTH DIXIE THEATRE, INC.prevent the operation of the theatre, and not from her will-ingness to help Respondent continue theatre operationsduring the strike 21In view of my findings regarding the role played by theprojection-booth incident in Respondent's decision to layoffMiss Diamond, I find it unnecessary to determinewhether, even absent this incident, Respondent could law-fully have laid her off for the sole purpose of forestallingher from accidentally revealing substitute projectionists'identity to her striking father. Cf.Joseph Schlitz Brewing,supra; Celanese, supraat 725;Great Dane, supraat 33-34.21Counsel for the GeneralCounselfurther cites three caseswhich I readas holding unlawful the discharge of a union activist's relative because therelationship had led theemployer tosuspect or anticipateprotected unionactivityby the dischargee:J.P. Stevens & Company, Inc,179 NLRB 254,265-266 (1969), enfd.441 F.2d 514, 519 (C.A. 5), cert denied 404 U.S.830(1971);Carolina Quality Concrete Co.,193 NLRB 463, 468-469 (1971),SuperiorMicrofilm SystemsInc., eta! d/b/a B. G Management Company,201 NLRB555 (1973),enfd.485 F.2d 681(C.A. 3). Asis suggested by theGeneral Counsel's contention that Miss Diamond's layoffinfringed on herright to refrain from striking,this class of case is irrelevant here.Both Levinand Moenssens testified that they apprehended inadvertent"fingering," not"fingering" in a deliberate effort to help the strikers'causeAccordingly,theydid not apprehend from her any conduct whichwould be concertedCONCLUSIONS OF LAW3151.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has not violated Section 8(a)(1) or (3) ofthe Act by laying off Mary Sue Diamond.[Recommended Order for dismissal omitted from publi-cation.]activityso far asher rights were concerned. Cf.N L R.B v Union CarbideCorp,440 F.2d 54, 56 (C.A. 4), cert denied 404 U.S. 826 (1971). In anyevent,a deliberateeffort byMissDiamond to identify replacement pro-jectionists for her father forthe purpose of enabling him to threaten themwith strike-relatedviolence would not be protected activity by her. Cf. Jo-seph Schutz Brewing Co,211 NLRB 799 (1974);Celanese Corporation ofAmerica,95 NLRB 664, 725 (1951) Nor is there any evidencethatMissDiamond,who until her layoff reported for duty as usual throughout thestrike,was in any respect concernedwith its outcome.In view of this absenceof any context of protected union activity by MissDiamond(either actual, suspected,or apprehended), her layoff was notrenderedunlawfulby the absence of any blameworthy conduct (even sus-pected or apprehended) by her, CfComplete Auto Transit, supraat 659-660:N.L.R.B. v. McGahey,et al.,d/b/a Columbus Marble Works,233 F.2d 406,413 (C.A 5, 1956)